Name: Commission Implementing Regulation (EU) NoÃ 574/2013 of 19Ã June 2013 fixing an allocation coefficient for available quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy during the 2012/2013 marketing year
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  production;  international trade;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 20.6.2013 EN Official Journal of the European Union L 168/29 COMMISSION IMPLEMENTING REGULATION (EU) No 574/2013 of 19 June 2013 fixing an allocation coefficient for available quantities of out-of-quota sugar to be sold on the Union market at reduced surplus levy during the 2012/2013 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Implementing Regulation (EU) No 505/2013 of 31 May 2013 laying down exceptional measures as regards the release of out-of-quota sugar and isoglucose on the Union market at reduced surplus levy during the 2012/2013 marketing year (2), and in particular Article 5 thereof, Whereas: (1) The quantities covered by certificate applications for out-of-quota sugar submitted from 4 June 2013 to 11 June 2013 and notified to the Commission from 11 June 2013 to 14 June 2013 exceed the limit set in Article 1 of Implementing Regulation (EU) No 505/2013. (2) Therefore, in accordance with Article 5 of Implementing Regulation (EU) No 505/2013 it is necessary to fix an allocation coefficient, which the Member States shall apply to the quantities covered by each notified certificate application. (3) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which certificates applications for out-of-quota sugar have been submitted in accordance with Implementing Regulation (EU) No 505/2013 from 4 June 2013 to 11 June 2013 and notified to the Commission from 11 June 2013 to 14 June 2013 shall be multiplied by an allocation coefficient of 22,108861 %. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2013. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 147, 1.6.2013, p. 3.